                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   DANIEL D. FISHER, SR.,

                  Plaintiff,

        v.                           Civil No. 19-273 (NLH/KMW)

   STEVEN PRATT, individually,       OPINION
   and as Captain of Southampton
   Volunteer Fire Department,
   and as Investigator of New
   Jersey State Fire Marshal
   Office, Southampton Township
   Fire Department,

                  Defendant.


APPEARANCES:

DANIEL D. FISHER
P.O. BOX 83
PEMBERTON, NJ 08068

     Appearing pro se.

HILLMAN, District Judge

     This case concerns civil rights violations alleged to have

occurred due to the demolition of Plaintiff Daniel D. Fisher,

Sr.’s home.    As Plaintiff Fisher has been granted the right to

proceed in forma pauperis (“IFP”), this matter is before the

Court sua sponte for screening consistent with 28 U.S.C. § 1915.

For the reasons stated herein, this Court will dismiss 42 U.S.C.

§§ 1985 and 1986 claims, but allow the remaining claims to

proceed past screening.
                            BACKGROUND
     The Court takes its facts from Plaintiff’s Complaint.

Before explaining the factual basis for this action, it is

important to briefly explain some procedural history.    An action

alleging similar claims arising from the same set of facts was

first filed in this Court on December 15, 2017 under a separate

docket (1:17-cv-13248 (NLH/KMW)).    Plaintiff amended that

complaint on December 28, 2017 (the “FAC”) and appeared to

assert causes of action under 42 U.S.C. §§ 1983 and 1985 – for

damages only.   Thereafter, Plaintiff served the Defendants in

the original action: Steven Pratt, the Southampton Township Fire

Department (collectively, the “Fire Department Defendants”), and

the New Jersey State Fire Marshal’s Office (the “State

Defendant”).

     On January 29, 2018, the Fire Department Defendants filed a

Motion to Dismiss or, in the alterative, for a more definite

statement.   On February 14, 2018, the State Defendant filed a

Motion to Dismiss.   On February 20, 2018, Plaintiff filed a

Second Amended Complaint.   The Court issued a March 14, 2018

Order requiring Plaintiff to file a formal motion with the Court

asking for leave to file the February 20, 2018 Second Amended

Complaint.   Plaintiff thereafter filed a Motion for Leave to

Amend on March 27, 2018.




                                 2
      On August 24, 2018, this Court entered an Opinion and Order

which:

  •   Granted the State Defendant’s Motion to Dismiss and
      dismissed it from the case;

  •   Granted the Fire Department Defendants’ Motion to Dismiss
      the § 1985 claim, without prejudice;

  •   Granted Southampton Township Fire Department’s Motion to
      Dismiss the § 1983 claim, without prejudice;

  •   Denied Pratt’s Motion to Dismiss the § 1983 claim, without
      prejudice;

  •   Denied Plaintiff’s Motion for Leave to File a Second
      Amended Complaint; and

  •   Granted leave for Plaintiff to file an amended complaint
      that attempts to cure the deficiencies noted in the Court’s
      Opinion.


      Instead of filing an amended complaint, Plaintiff

voluntarily withdrew his FAC and the Clerk closed the case.

Thereafter, Plaintiff filed a Motion for Reconsideration which

was denied for lack of jurisdiction because the case was

voluntarily closed by Plaintiff.       The Court instructed Plaintiff

to file an amended complaint in a new action if he wished to

continue to pursue his claims.   This is that action.

      Since Plaintiff’s new complaint relies on much the same

factual material as his previous complaint, this Court will not

repeat it at length.   This Court notes at the outset that there

is only one Defendant in this action, Steven Pratt, who has only


                                   3
been sued in his individual capacity.     This case stems from a

fire started in Plaintiff’s home around 12:35 AM on December 16,

2016.    After trying to extinguish the fire himself and finding

his efforts unsuccessful, Plaintiff dialed 9-1-1 and reported

his fire emergency.    A fire truck from the Pemberton Borough

Fire Department arrived, followed by the Southampton Township

Fire Department and others.

     Around 2:00 AM, Plaintiff was taken to Virtua Hospital

Emergency Room to be treated for smoke inhalation.     Plaintiff

returned to his home later that morning, where firefighters were

still present.    Plaintiff was told by “Steven Pratt, the Captain

(Chief) of Southampton Township’s Fire Department” that his home

must be demolished that day.    Pratt informed Plaintiff “that

both the County and New Jersey State Fire Marshals” visited the

property and “recommended that the house needed to be torn

down.”    While Plaintiff asked to speak to them, Pratt refused to

call them or give Plaintiff their contact information.

Plaintiff also told Pratt he wanted a structural engineer to

examine his house.    Pratt told Plaintiff his house was a danger

to children and again insisted that it must be torn down.

     After removing some items from his house, Plaintiff pleads

he had a second conversation with Pratt and Pratt again refused

to delay demolition of the house.     The house was demolished

shortly thereafter.    During that time, it is alleged that Robert

                                  4
Carr, Jr., Burlington County’s Fire Marshal and “8-10” members

of the Southampton Township Fire Department “made no effort to

assist [Plaintiff] by standing up to Pratt, nor did any of them

make an effort to call the N.J. Fire Marshall’s [sic] office

when they heard [Plaintiff] argue with Pratt.”

     Plaintiff alleges three claims against Steven Pratt: (1)

violation of 42 U.S.C. § 1983, (2) violation of 42 U.S.C. §

1985, and (3) violation of 42 U.S.C. § 1986.     Plaintiff also

requests declaratory relief – in addition to the damages sought

under the above-enumerated claims – under 28 U.S.C. §§ 2201 and

2202.     Finally, Plaintiff cites a provision of New Jersey’s

Constitution.     Screening is appropriate under 28 U.S.C. § 1915

at this stage in the proceedings.

                               ANALYSIS
     A.      Subject Matter Jurisdiction

     The Court has federal question subject matter jurisdiction

over this matter pursuant to 28 U.S.C. § 1331.

     B.      28 U.S.C. § 1915 Standard

     Although § 1915 refers to “prisoners,” federal courts apply

§ 1915 to non-prisoner IFP applications.     See Hickson v. Mauro,

No. 11-6304, 2011 WL 6001088, at *1 (D.N.J. Nov. 30, 2011)

(citing Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005)); Lister, 408 F.3d at 1312 (“Section 1915(a) applies

to all persons applying for IFP status, and not just to

                                   5
prisoners.”).   Once IFP status has been granted, a court must

follow the screening provisions of the IFP statute.    The

screening provisions of the IFP statute require a federal court

to dismiss an action sua sponte if, among other things, the

action is frivolous or malicious, or if it fails to comply with

the proper pleading standards.    See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013); Martin v. U.S. Dep’t of Homeland Sec., No. 17-3129,

2017 WL 3783702, at *1 (D.N.J. Aug. 30, 2017) (“Federal law

requires this Court to screen Plaintiff's Complaint for sua

sponte dismissal prior to service, and to dismiss any claim if

that claim fails to state a claim upon which relief may be

granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any

defendant who is immune from suit.”).

     As indicated, this Court must follow the Rule 12(b)(6)

standard in considering a pro se complaint.    Pro se complaints

must be construed liberally, and all reasonable latitude must be

afforded the pro se litigant.    Estelle v. Gamble, 429 U.S. 97,

107 (1976).   But, pro se litigants “must still plead the

essential elements of [their] claim and [are] not excused from

conforming to the standard rules of civil procedure.”    McNeil v.

United States, 508 U.S. 106, 113 (1993) (“[W]e have never

suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who

                                  6
proceed without counsel.”); Sykes v. Blockbuster Video, 205 F.

App’x 961, 963 (3d Cir. 2006) (finding that pro se plaintiffs

are expected to comply with the Federal Rules of Civil

Procedure).

     When screening a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), a court must accept all well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the plaintiff.       Evancho v. Fisher, 423 F.3d

347, 351 (3d Cir. 2005).   It is well settled that a pleading is

sufficient if it contains “a short and plain statement of the

claim showing that the pleader is entitled to relief.”       FED. R.

CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”       Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).



                                   7
          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).       “A motion to dismiss


                                   8
should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.    Screening of Plaintiff’s Complaint

     This Court will examine the claims under 42 U.S.C. §§ 1985

and 1986 and under the New Jersey State Constitution.     This

Court will not examine Plaintiff’s 42 U.S.C. § 1983 claim

against Defendant Pratt, as that was already judged to be

sufficiently stated against Defendant Pratt in the previous

action.   Accordingly, this Court will examine each of the claims

noted supra, in turn. 1

     As stated in this Court’s previous Opinion in the 17-cv-

13248 action, “[s]ection 1985(3) permits an action to be brought

by one injured by a conspiracy formed ‘for the purpose of

depriving, either directly or indirectly, any person or class of

persons of the equal protection of the laws, or of equal

privileges and immunities under the laws.’”     Farber v. City of




1 This Court will not examine Plaintiff’s request for a
declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202 at
this time. The scope of any remedies is a function of what
claims are ultimately successful on the merits. The Court does
not construe 28 U.S.C. § 1915 to require it to determine at the
screening stage what remedies Plaintiff may seek, but rather to
determine the scope of any claims that may be allowed to
proceed.
                                 9
Paterson, 440 F.3d 131, 134 (3d Cir. 2006) (quoting 42 U.S.C. §

1985(3)).

      [T]he Supreme Court has made clear what a plaintiff must
      allege to state a claim under § 1985(3): “(1) a
      conspiracy; (2) for the purpose of depriving, either
      directly or indirectly, any person or class of persons
      of the equal protection of the laws, or of equal
      privileges and immunities under the laws; and (3) an act
      in furtherance of the conspiracy; (4) whereby a person
      is injured in his person or property or deprived of any
      right or privilege of a citizen of the United States.”

Id. (quoting United Bd. of Carpenters & Joinders v. Scott, 463

U.S. 825, 828-29 (1983)).

      This Court finds Plaintiff has still failed to state

sufficient facts to support a § 1985 claim.   This Court

previously found that the facts alleged did not support a § 1985

claim.   The additional allegations provided do not establish the

requisite elements for a § 1985 claim.   The additional

allegations provided include:

  •   The allegation that Fire Marshal Carr, at some point,
      issued a report recommending Plaintiff’s house be
      demolished; and

  •   The allegation that between eight and ten unnamed members
      of the Southampton Township Fire Department (1) did not
      help Plaintiff “stand[] up” to Pratt and (2) did not call
      the “N.J. Fire Marshall’s [sic] office” after they heard
      Plaintiff speaking with Pratt.


      These facts still fail to make out a plausible claim of

conspiracy even accounting for Plaintiff’s pro se status.     For

example, while the Court may be able to infer that the outcome


                                10
of the alleged conspiracy was to wrongfully demolish Plaintiff’s

home, Plaintiff has failed to adequately allege facts describing

even the basic contours of the conspiratorial agreement, who was

involved in the conspiracy, when it was entered into, and what

actions were taken in furtherance thereof. 2   Accordingly, this

Court will dismiss the § 1985 claim again, without prejudice,

for failure to sufficiently plead the requisite elements.    If

through discovery, Plaintiff is ultimately able to plead facts

setting out a plausible claim of conspiracy he may seek leave to

amend his complaint at that time.

     “A § 1986 claim requires an underlying violation of § 1985.

Thus, ‘if the claimant does not set forth a cause of action

under the latter, [his] claim under the former must also fail.’”

Whitehead v. Wetzel, 720 F. App’x 657, 662 (3d Cir. 2017)

(quoting Rogin v. Bensalem Twp., 616 F.2d 680, 696 (3d Cir.

1980)).   Accordingly, because the § 1985 claim does not

withstand this screening, neither does the § 1986 claim.

     Finally, this Court addresses Plaintiff’s invocation of the

“jurisdiction of New Jersey State Constitution, Article 1§1

against Steven Pratt.”   Article I, Section 1 of the New Jersey

State Constitution states:


2 The Court notes that Plaintiff alleges individuals were present
at his home leading up to its demolition, but alleges no facts
concerning conversations between these individuals and Defendant
Pratt about the conspiracy.
                                11
     All persons are by nature free and independent, and have
     certain natural and unalienable rights, among which are
     those of enjoying and defending life and liberty, of
     acquiring, possessing, and protecting property, and of
     pursuing and obtaining safety and happiness.

Although it is unclear whether Plaintiff actually attempts to

allege any claims based on this provision in the state

constitution, this Court assumes so out of an abundance of

caution and in recognition of its obligation to liberally

construe a pro se plaintiff’s complaint.

     To the extent Plaintiff attempts to enforce any state

constitutional right under 42 U.S.C. § 1983, that portion of the

claim cannot move forward.   See Capogrosso v. Supreme Court of

N.J., 588 F.3d 180, 186 (3d Cir. 2009) (holding that § 1983

“only provides remedies for a deprivation of a person’s ‘rights,

privileges or immunities secured by the Constitution or laws of

the United States.’” (quoting 42 U.S.C. § 1983; citing Kost v.

Kozakiewicz, 1 F.3d 176, 184 (3d Cir. 1993)).

     This is not, however, the only plausible interpretation of

Plaintiff’s complaint.   The Court construes this citation as

Plaintiff’s attempt to assert a claim under the New Jersey Civil

Rights Act (“NJCRA”), N.J.S.A. § 10:6-2(c).   Because the New

Jersey Civil Rights Act was modeled after 42 U.S.C. § 1983, and

creates a private cause of action for violations of civil rights

secured under either the United States or New Jersey

Constitutions, the NJCRA is interpreted analogously to § 1983.

                                12
See Norman v. Haddon Twp., No. 14-cv-06034 (NLH/JS), 2017 U.S.

Dist. LEXIS 100707, at *11 n.5 (D.N.J. June 29, 2017).   This

Court has allowed Plaintiff’s § 1983 claim to proceed.   For the

same reasons, this Court will allow the analogous NJCRA claim to

proceed.

                           CONCLUSION
     For the reasons expressed herein, this Court will dismiss,

without prejudice, Plaintiff’s 42 U.S.C. §§ 1985 and 1986 claims

and allow the other claims to proceed.

     An appropriate Order will be entered.



Date: February 11, 2019              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               13
